          Case 3:19-cv-00729-MPS Document 25 Filed 03/04/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


MODESTO HERNANDEZ,                                    :
an individual,                                        :
                                                      :
                Plaintiff,                            :
                                                      :
vs.                                                   :       Case No.: 3:19-cv-00729-MPS
                                                      :
HAYES-KAUFMAN PLAINVILLE, LLC,                        :
a Connecticut Limited Liability Company,              :
                                                      :
                Defendant.                            :
                                                      /


                              JOINT NOTICE OF SETTLEMENT


        PLEASE TAKE NOTICE that Plaintiff and Defendant have reached an agreement

regarding all substantive issues in dispute. The parties are currently in the process of reducing

their agreement to writing. Once their written agreement is finalized and consummated, which is

expected within the next thirty (30) days, the parties will stipulate to the dismissal of this action.

The parties further request that the Court adjourn all upcoming hearings and deadlines while they

finalize their settlement.

Dated: March 4, 2020




                                  [Signatures on following page]




                                                  1
         Case 3:19-cv-00729-MPS Document 25 Filed 03/04/20 Page 2 of 2




       Respectfully Submitted,                         Respectfully Submitted,

       /s/ Louis Mussman         .                     /s/ C. Scott Schwefel
       Louis Mussman, Esq. (ct27484)                   C. Scott Schwefel (ct 19324)
       Louis@kumussman.com                             Mark Shipman (ct 04323)
       KU & MUSSMAN, P.A.                              Shipman, Shaiken & Schwefel, LLC
       18501 Pines Blvd., Suite 209-A                  Corporate Center West
       Pembroke Pines, FL 33029                        433 South Main Street, Suite 319
       Tel: (305) 891-1322                             West Hartford, CT 06110
       Fax: (305) 891-4512                             Tel: (860) 606-1712
                                                       Fax: (866) 431-3248
               and                                     mark@shipmanlawct.com
                                                       scott@shipmanlawct.com
       Ioannis A. Kaloidis, Esq. (ct25510)
       The Kaloidis Law Firm, LLC                      Attorneys for Defendant
       Local Counsel
       21 Holmes Avenue
       Waterbury, CT 06710
       Tel: (203) 597-0010
       Fax: (203) 597-0024
       john@kaloidislaw.com

       Attorneys for Plaintiff


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 4th day of March, 2020, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system with a copy electronically delivered

through CM/ECF to the following attorneys of record:

C. Scott Schwefel
Mark Shipman
Shipman, Shaiken & Schwefel, LLC
Corporate Center West
433 South Main Street, Suite 319
West Hartford, CT 06110
                                                  /s/ Louis I. Mussman       .




                                                  Louis I. Mussman, Esq.


                                              2
